Title: To Alexander Hamilton from Hezekiah Bissell, 13 January 1800
From: Bissell, Hezekiah
To: Hamilton, Alexander


          
            Sir,
            Fort Niagara Jany. 13th. 1800
          
          I embrace the earliest opportunity to inform you of my arrival at this place; the necessary preprarations for my departure occupied a short time, the badness of the Roads, inclemency of the & my being unavoidably detained several days at West Niagara from crossing the River, oblidged me to proceed less rapidly than I ardently desired most respectfully I am Sir your obdt. & hble Sert.
          
            Hezh. W. Bissell
          
          Genl. Hamilton—
        